DETAILED ACTION
Claims 1-17 were subjected to restriction requirement mailed on 12/20/2021.
Applicants filed a response, and elected Group I, claims 1-7, and withdrew claims 8-17, with traverse on 02/17/2022.
Claims 1-17 are pending, and claims 8-17 are withdrawn after consideration.
Claims 1-7 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 02/17/2022 is acknowledged.  This is not found persuasive because the reason set forth below.
Applicants primarily argue:
“It is noted that the independent claims 1,and 8 claim a nickel-iron alloy hydrogenation catalyst and a fabricating method thereof, which are a single general inventive concept, and can be classified in the same classification (for example, the classification in B01J 23/755)”

Remarks, p. 5
The examiner respectively traverses as follows:
Firstly, B01J23/00 is defined as “Catalysts comprising metals or metal oxides or hydroxides, not provided for in group B01J 21/00” (i.e., product; not method of making). Therefore, while claim 1 would be properly classified in B01J23/00 area, i.e., B01J 23/755, contrary to applicant’s remarks, a fabricating method thereof would not be properly classified as B01J23/755.  

Secondly, applicant has not traversed why B01J37/16 would not be proper for claim 8, as set forth on page 2 of Restriction requirement mailed 12/20/2021. Specifically, B01J37/00 area is defined as “Processes, in general, for preparing catalysts”.  
Hence, the independent claim 1, drawn to a nickel-iron alloy hydrogenation catalyst (i.e., product) and claim 8, drawn to a fabricating method thereof (i.e., method of making), which are not a single general inventive concept, and cannot be classified in the same classification (for example, the classification in B01J 23/755).
Therefore, the examiner’s position remains that Group I and Group II have a separate status in the art for the reasons set forth on pages 2 of the Office Action mailed on 12/20/2021. Further, as set forth on page 2 of the Office Action mailed on 12/20/2021, the examiner has established that the two groups have a different classification. Specifically, Group I, drawn to a nickel-iron alloy hydrogenation catalyst, classified in B01J 23/755, drawn to a fabricating method of a nickel-iron alloy hydrogenation catalyst, classified in B01J 37/16.

Applicants further argue:
“Moreover, there is a common feature "the nickel-iron alloy hydrogenation catalyst of claim 1" in independent claim 1 and claim8. A search for publications relating to one of the inventions of claims would reveal publications relating to the other group and, thus, a serious burden would not be imposed on the Examiner.”

Remarks, p. 5
The examiner respectively traverses as follows:
While applicant argues that a search for publications relating to one of the inventions of claims would reveal publications relating to the other group and, thus, a serious burden would not be imposed on the Examiner, applicants have provided no evidence to support this position. , drawn to a fabricating method of a nickel-iron alloy hydrogenation catalyst, classified in B01J 37/16.

Applicants further argue:
“The restriction requirement is inappropriate since lack of unity of invention is not demonstrated.”

Remarks, p. 5
The examiner respectively traverses as follows:
This is not found persuasive because the instant application is US national application and is therefore not subject to lack of unity practice but rather subject to US restriction practice, see MPEP 803 I. 


The requirement is still deemed proper and is therefore made FINAL.
	
Claim 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority (TW108137741, filed 10/18/2019) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  
In order to ensure further clarity, it is suggested to delete "further" in claim 4, line 2.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4, recites a phrase “the nickel-iron alloy hydrogenation catalyst is spherical”. However, it is unclear what this phrase refers to., i.e,, the nickel-iron alloy 
Claim 1, line 5, recites a phrase “in a non-carrier form”. However, it is unclear what this phrase refers to, i.e. without a carrier, in a form of or appears to be without a carrier, etc. The examiner interprets the phrase refers to without a carrier according the specification ([0006]). Clarification is requested.

Regarding dependent claims 2-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Each of line 2 of claims 2 and 6, recites a phrase “active points”. However, it is unclear what this phrase refers to. While the specification describes that the number of the active points refers to a number of catalytic capacity and binding sites in the catalyst ([0028]), it is unclear how the active points are determined, what molecules that these sites bind, etc. The examiner interprets that the phrase refers to catalytically active.







Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohamed, Facile directing agent-free synthesis and magnetism of nanocrystalline Fe-Ni alloy with tunable shape, Materials Science and Engneering, 2014, 7-12 (Mohamed).
Regarding claims 1 and 4-5, Mohamed discloses Fe20Ni80 (i.e., 80 atomic percent nickel and 20 atomic percent Fe) alloy (Mohamed, Abstract). Mohamed further discloses CM (i.e., concentrations of metal ions in the reaction solution) plays a vital role in tailoring the morphology of nanocrystalline Fe20Ni80 alloy, as being prepared at CM of 0.6M, the alloy exhibits spherical morphology with average diameter of about 230 nm; and upon further decrease of CM to 0.2 M, the alloy wire architecture is completely transferred into necklace-like chains with much smaller average diameter (225 nm), while still maintaining spherical morphology as shown in Fig. 2e (Mohamed, page 9, section 3.2, 1st paragraph; page 10, Fig. 2a, and Fig. 2e).

20Ni80 alloy (Mohamed, page 8, left column, section 2.1), wherein no carrier is used; SEM micrographs in Fig. 2a and Fig.2e (Mohamed, page 10) also show that no carrier is used (reading upon present in a non-carrier form).

Further regarding claims 1 and 4-5, Mohamed discloses nanocrystalline Fe–Ni alloy is attractive because of its superior ferromagnetic properties and unique mechanical performance, which make it exploited in potential technological applications including catalysis (Mohamed, page 7, right column, 2ns paragraph). Mohamed does not explicitly disclose that nanocrystalline Fe20Ni80 alloy is used as hydrogenation catalyst. However, the recitation in the claims that the nickel-iron alloy is hydrogenation catalyst is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Mohamed discloses nickel-iron alloy as presently claimed, it is clear that the nickel-iron alloy of Mohamed would be capable of performing the intended use, i.e. hydrogenation catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art 

Regarding claim 3, as applied to claim 1, given that Mohamed discloses nanocrystalline Fe20Ni80 alloy (i.e., a nickel-iron alloy) as required in the instant application, including the required range of particle diameter and particle shape, therefore it is clear that the nanocrystalline Fe20Ni80 alloy of Mohamed would necessarily and inherently meet the claimed limitation of surface area in claim 3.

Furthermore, Mohamed discloses it is of interest to synthetically tune (tailor) the magnetic properties of nanomaterials for a specific technological application by controlling the size, morphology and orientation of their nanostructures, and this is due to the fact that microstructure of materials has much influence on their physical and chemical properties (Mohamed, page 7, paragraph spanning from left column right column). Mohamed further discloses that the CM (i.e, concentrations of metal ions in the reaction solution) plays a vital role in tailoring the morphology (i.e., including sizes) (Mohamed, page 9, section 3.2, 1st paragraph). 
Although there are no disclosures on the amounts of surface area as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to vary process parameters, such as concentrations of metal ions in the reaction solution, to vary particle sizes which would necessarily vary surface area, and obtain nanocrystalline Fe20Ni80 alloy with varying surface area, including the presently claimed, in order to tune (tailor) the magnetic properties of nanomaterials for a specific technological application, and thereby arrive at the claimed invention.	

Regarding claim 7, as applied to claim 4, given that Mohamed discloses nanocrystalline Fe20Ni80 alloy (i.e., a nickel-iron alloy) as required in the instant application, including the required range of particle diameter and particle shape, therefore it is clear that the nanocrystalline Fe20Ni80 alloy of Mohamed would necessarily and inherently meet the claimed limitation of surface area in claim 7.

Furthermore, Mohamed discloses it is of interest to synthetically tune (tailor) the magnetic properties of nanomaterials for a specific technological application by controlling the size, morphology and orientation of their nanostructures, and this is due to the fact that microstructure of materials has much influence on their physical and chemical properties M (i.e, concentrations of metal ions in the reaction solution) plays a vital role in tailoring the morphology (i.e., including sizes) (Mohamed, page 9, section 3.2, 1st paragraph). 
Although there are no disclosures on the amounts of surface area as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to vary process parameters, such as concentrations of metal ions in the reaction solution, to vary particle sizes which would necessarily vary surface area, and obtain nanocrystalline Fe20Ni80 alloy with varying surface area, including the presently claimed, in order to tune (tailor) the magnetic properties of nanomaterials for a specific technological application, and thereby arrive at the claimed invention.	

Claim 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ferrero, Nature Scientific Reports, 2019, 9, 6591 (Ferrero).
Regarding claims 1 and 4, Ferreo discloses a detailed study of permalloy (Ni80Fe20) (i.e., alloy with 80 atomic percent nickel and 20 atomic percent Fe) nanostructures with variable shape including sphere, wherein nanospheres having size between 100 nm and 300 nm (Ferreo, page 1, Abstract). Ferreo specifically discloses nanospheres with diameter of 300 nm in Figure 8(a) (Ferreo, page 8), wherein no carrier is described (reading upon present in a non-carrier form).

Ferreo does not explicitly disclose that permalloy (Ni80Fe20) nanosphere is used as hydrogenation catalyst. However, the recitation in the claims that the nickel-iron alloy is hydrogenation catalyst is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Ferreo discloses nickel-iron alloy as presently claimed, it is clear that the nickel-iron alloy of Ferreo would be capable of performing the intended use, i.e. hydrogenation catalyst, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art 

Regarding claim 3, as applied to claim 1, given that Ferrero discloses permalloy (Ni80Fe20) nanosphere as required in the instant application, including the required range of particle diameter and particle shape, therefore it is clear that the permalloy (Ni80Fe20) nanosphere of Ferrero would necessarily and inherently meet the claimed limitation of surface area in claim 3.

Furthermore, Ferrero discloses modifying nanostructure size (up to some hundreds of nanometers), which would also vary surface areas accordingly, to find the optimal conditions for the maximization of specific heating capabilities (Ferrero, page 1, Abstract). 
Although there are no disclosures on the amounts of surface area as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to vary the surface areas of the permalloy (Ni80Fe20) nanosphere, including the presently claimed, in order to find the optimal conditions for the maximization of specific heating capabilities.

Regarding claim 7, as applied to claim 4, given that Ferrero discloses permalloy (Ni80Fe20) nanosphere as required in the instant application, including the required range of particle diameter and particle shape, therefore it is clear that the permalloy (Ni80Fe20) nanosphere of Ferrero would necessarily and inherently meet the claimed limitation of surface area in claim 7.

Furthermore, Ferrero discloses modifying nanostructure size (up to some hundreds of nanometers), which would also vary surface areas accordingly, to find the optimal conditions for the maximization of specific heating capabilities (Ferrero, page 1, Abstract). 
Although there are no disclosures on the amounts of surface area as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to vary the surface areas of the permalloy (Ni80Fe20) nanosphere, including the presently claimed, in order to find the optimal conditions for the maximization of specific heating capabilities.

Claims 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohamed, as applied to claim 1, and taken in view of evidence by Koike, A highly active and coke-resistant steam reforming catalyst comprising uniform nickel-iron alloy nanoparticles, ChemSusChem, 2012, 5, 2312-2314 (Koike).
Regarding claims 2, as applied to claim 1, given that Mohamed discloses nanocrystalline Fe20Ni80 alloy (i.e., a nickel-iron alloy) as required in the instant application, therefore it is clear that the nanocrystalline Fe20Ni80 alloy of Mohamed would necessarily and inherently meet the claimed limitation of active points in claim 2, according to the claim interpretation in 112b rejection as set forth above. 
Furthermore, as evidenced in Koike, alloys play a crucial role in the development of high performance heterogenous catalysts and the catalytic activity of alloys is generally dependent on st paragraph); alloying of nickel with iron can improve catalytic performance in terms of catalytic activity and stability (Koike, page 2312, left column, 2nd paragraph); and the composition Fe/Ni =0.25 proved optimal (i.e., Fe20Ni80 alloy) (Koike, page 2313, left column, last paragraph). Therefore, it is clear that that the nanocrystalline Fe20Ni80 alloy of Mohamed would necessarily and inherently meet the claimed limitation of active points in claim 2.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mohamed, as applied to claim 4, and taken in view of evidence by Koike.
Regarding claims 6, as applied to claim 4, given that Mohamed discloses nanocrystalline Fe20Ni80 alloy (i.e., a nickel-iron alloy) as required in the instant application, therefore it is clear that the nanocrystalline Fe20Ni80 alloy of Mohamed would necessarily and inherently meet the claimed limitation of active points in claim 6, according to the claim interpretation in 112b rejection as set forth above. 
Furthermore, as evidenced in Koike, alloys play a crucial role in the development of high performance heterogenous catalysts and the catalytic activity of alloys is generally dependent on their composition (Koike, page 2312, left column, 1st paragraph); alloying of nickel with iron can improve catalytic performance in terms of catalytic activity and stability (Koike, page 2312, left nd paragraph); and the composition Fe/Ni =0.25 proved optimal (i.e., Fe20Ni80 alloy) (Koike, page 2313, left column, last paragraph). Therefore it is clear that the nanocrystalline Fe20Ni80 alloy of Mohamed would necessarily and inherently meet the claimed limitation of active points in claim 6.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ferrero, as applied to claim 1, and taken in view of evidence by Koike.
Regarding claims 2, as applied to claim 1, given that Ferrero discloses permalloy (Ni80Fe20) nanosphere as required in the instant application, therefore it is clear that the permalloy (Ni80Fe20) nanosphere of Ferrero would necessarily and inherently meet the claimed limitation of active points in claim 2, according to the interpretation in 112b rejection as set forth above. 
Furthermore, as evidenced in Koike, alloys play a crucial role in the development of high performance heterogenous catalysts and the catalytic activity of alloys is generally dependent on their composition (Koike, page 2312, left column, 1st paragraph); alloying of nickel with iron can improve catalytic performance in terms of catalytic activity and stability (Koike, page 2312, left column, 2nd paragraph); and the composition Fe/Ni =0.25 proved optimal (i.e., permalloy Ni80Fe20) (Koike, page 2313, left column, last paragraph). Therefore it is clear that the permalloy 80Fe20) nanosphere of Ferrero would necessarily and inherently meet the claimed limitation of active points in claim 2
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ferrero, as applied to claim 4, and taken in view of evidence by Koike.
Regarding claims 6, as applied to claim 4, given that Ferrero discloses permalloy (Ni80Fe20) nanosphere as required in the instant application, therefore it is clear that the permalloy (Ni80Fe20) nanosphere of Ferrero would necessarily and inherently meet the claimed limitation of active points in claim 6, according to the interpretation in 112b rejection as set forth above. 
Furthermore, as evidenced in Koike, alloys play a crucial role in the development of high performance heterogenous catalysts and the catalytic activity of alloys is generally dependent on their composition (Koike, page 2312, left column, 1st paragraph); alloying of nickel with iron can improve catalytic performance in terms of catalytic activity and stability (Koike, page 2312, left column, 2nd paragraph); and the composition Fe/Ni =0.25 proved optimal (i.e., permalloy Ni80Fe20) (Koike, page 2313, left column, last paragraph). Therefore it is clear that the permalloy (Ni80Fe20) nanosphere of Ferrero would necessarily and inherently meet the claimed limitation of active points in claim 6.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrero.
Regarding claim 5, as applied to claim 4, Ferrero discloses wherein nanospheres having size between 100 nm and 300 nm (Ferreo, page 1, Abstract), overlapping the range of claim 5. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee at al., Synthesis and characterization of spherical nano Ni(1-x)-M (M-Co, Fe) alloy powder for SOFC anode, Journal of the Korean Ceramic Society, 2014, 51, 367-373 (Lee).
Lee discloses Ni0.85Fe0.15 with nano spherical particles (Lee, page 371, Figure 4).
However, the rejections using this reference would be cumulative to the rejections of record set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732